The appellant, Mrs. Kate Russell, brought this action of ejectment against the appellee, John Franklin, for a certain parcel of land described in a deed from the state land commissioner to Mrs. Russell as follows:
"West one-half of lot 8, less a seven-foot strip across the south end, block One, D.E. McInnis Sur. Hattiesburg of section —, town —, range —, county of Forrest." *Page 515 
At the trial, the plaintiff attempted to aid the description in the deed by showing that the land involved was situated outside of the city of Hattiesburg and in the McInnis survey. The lower court held that the patent from the state land commissioner was void, because it was indefinite and failed to describe the land involved. The patent purported to convey a lot in Hattiesburg, which appeared to be in fact outside of the corporate limits of Hattiesburg. From this judgment, the appeal is prosecuted here.
We think the holding of the court below was correct. The description in the deed is indefinite, and it does not point with certainty to any clue, which, if followed up by parol testimony, would lead to the definite identification of the land involved as lying in Hattiesburg. The conveyance here seems to show that the lot is located in the corporation of Hattiesburg, but the proof offered by the plaintiff in ejectment shows that the land involved in this ejectment suit does not lie in the corporate limits of Hattiesburg, but is outside of the city.
The judgment of the lower court is affirmed.
Affirmed.